Citation Nr: 0825820	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) from May 10, 2001 to October 
18, 2007, and in excess of 70 percent from October 19, 2007.    

2.   Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right foot.  

3.  Entitlement to an increased (compensable) rating for 
malaria.  

4.  Entitlement to an increased (compensable) rating for a 
scar of the medial aspect of the right first metacarpal-
phalangeal joint, to include whether a reduction in rating 
was proper.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU), prior to October 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO continued the 
veteran's 50 percent rating for PTSD, continued his 10 
percent rating for a gunshot wound to the right foot, 
continued his noncompensable rating for malaria, reduced his 
rating from 10 percent disabling to noncompensable for a scar 
of the medial aspect of the right first metacarpal-phalangeal 
joint, and denied entitlement to a TDIU.  

A review of the record reveals that, in a December 2007 
rating decision, the RO granted a 70 percent rating for PTSD 
and entitlement to a TDIU, effective October 19, 2007.  As 
such, the issues are as noted on the title page.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1944 to 
December 1946.

2.  The veteran died on June [redacted], 2008.  


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal, on the merits, has become moot by virtue of the 
death of the appellant and must therefore be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


